Title: To Thomas Jefferson from James Madison, 15 February 1783
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Philada. Feby. 15th. 1783.
        
        The Committee, to whom was referred your letter to Secretary Livingston, reported to Congress yesterday that they had conferred  with Mr. Morris who was of opinion that no vessel would sail from American ports after the arrival of the British King’s speech until the suspence produced by it should be removed, and that if your immediate embarkation were still wished by Congress it would be proper to obtain for that purpose a Frigate from the Chevr. de la Luzerne. He informed the Committee that there was a fit vessel in this river which would have sailed for France but for the prospect of peace afforded by the Speech; and which I suppose will still proceed if that prospect should fail. The effect of this information to Congress and of a request from the Committee to be instructed on the subject was, a resolution directing the Secy. of F. A. to acquaint you that it was the pleasure of Congress, considering the present situation of things, that you should suspend your voyage until their further instruction. This resolution will I suppose be forwarded by the post which conveys this. I do not undertake to give any advice as to the steps which may now be proper for you, but I indulge with much pleasure the hope that a return to this place for the present may be the result of your own deliberations.
        I am Dear Sir with Sincerity Yr friend & Servt.,
        
          J. Madison Jr.
        
      